Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-7, 9 and 10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-21, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/11/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 9, 11, 13 and 14 are amended, claim 8 is canceled, claim 16-21 are added, and claims 1-7 and 9-21 are pending.
Pending claims 1-7 and 9-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
A combination of prior arts Wozniak et al. (US 2009/0133827 A1) and Wexler et al. (US 2004/0061763 A1) teaches a laminate comprising a print receiving layer, a label substrate {meets the claimed substrate}, an adhesive layer {meets the claimed repositionable adhesive layer}, a release layer {meets the claimed release liner}, a release liner substrate {meets the claimed release liner} and a friction coating {meets the claimed friction control layer} in the order thereof, wherein the friction coating comprises an organic particle component to provide enhanced roughness or friction; and the print receiving layer is for receiving ink jet ink.  The combination of the prior arts teaches the print receiving layer is an ink jet recording element comprising a support, at least one porous ink retaining layer {meets the claimed ink receiving layer} comprising a colloidal alumina on the support, and a fusible, ink transporting layer {meets the claimed ink penetrable layer} comprising polymeric particles with a glass transition temperature (Tg) of greater than 70 °C on the porous ink retaining layer.
A combination of prior arts Pal et al. (US 2014/0139601 A1) and Wozniak et al. (US 2009/0133827 A1) teaches an ink jet recording medium comprising a substrate, an intermediate layer {meets the claimed ink receiving layer} on a single surface of the substrate, and an ink receiving layer {meets the claimed ink penetrable layer} on the intermediate layer.  The combination of the prior arts teaches the intermediate layer comprises colloidal silica, the ink receiving layer comprises a binder, and a non-film forming polymer having a glass transition (Tg) temperature of 80-150 °C.  A 
However, Wozniak, Wexler and Pal either singly or as a combination do not teach or suggest the adhesive layer is a repositionable adhesive layer comprising a continuous matrix polymer including a field of polymer or polymer particles, wherein the repositionable adhesive layer further includes adhesive particles and plastic particles dispersed in the continuous matrix polymer as recited in claims 1, 11 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
January 27, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785